COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



  CLAYTON KALISEK AND                              §
  CKORP, LLC,                                                      No. 08-20-00031-CV
                                                   §
                                   Appellants,                        Appeal from the
  v.                                               §
                                                                County Court at Law No. 1
  HAYS CITY CORPORATION                            §
  D/B/A TEX-CON OIL CO.,                                         of Travis County, Texas
                                                   §
                                     Appellee.                   (TC# C-l-CV-17-001286)
                                                   §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and

all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF FEBRUARY, 2021.



                                              MICHAEL MASSENGALE, Visiting Justice

Before Rodriguez, C.J., Alley, J., and Massengale, V.J.
Massengale, V.J., sitting by assignment